DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 As directed by the amendment, claims 1, 7, 13 have been amended. As such, claims 1-17 remain under consideration in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the body and the base (claims 1, 7, 13). It is unclear whether the base is part of the body or the base is the entirety of the body. It is also unclear why the plurality of slots are defined on the body and not the base, as Applicant’s specification states “An elongate slot 152 is defined transversely in a central portion of base 127” (¶63). Additionally in claim 13, it is unclear how the cutting guide is related to the body/base.
the body having a surface that is recessed relative to a surface of the second side such that the recessed surface [[of the base]] is disposed between the conformal surface and the surface of the second side” in place of the newly added underlined limitation in each of claims 1, 7, 13.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang et al. (US 2007/0198022), hereinafter “Lang”.
Regarding claim 1, Lang discloses a method (FIG. 26A-M), comprising: placing a first side (bone-contacting side) of a locating device (2410) into contact with a first bone (2400), the locating device having a body with opposed first and second sides (2411, 2413), the first side including a 5conformal 
However, Lang is silent regarding securing the locating device to the first bone specifically by inserting at least one pin through at least one through-bore of the locating device and into the first bone. He does state “The 3D guide template may be stabilized using multiple surgical tools such as, without limitation: K-wires” (¶464); therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to insert the k-wire (pin) through through-bore 2418 (“center bore aperture 2418 is optionally provided to facilitate positioning the first piece,” ¶587) (FIG. 26C), in order to secure the locating device to the bone. In this case, one would secure locating device 2410 to the bone by inserting a pin through bore 2418.
Lang is also silent regarding the body having a surface that is recessed relative to a surface of the second side such that the recessed surface is disposed between the conformal surface and the surface of the second side. However, Lang teaches a recess (2462) on the cutting member and a pin (2460) on the locating member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the recess on the locating member and the pin on the cutting member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 2, Lang teaches the method of claim 1, further comprising: moving a cutting guide (2440) into position to resect the first bone based on a placement of the locating device; and  15inserting a cutting tool into at least one of a plurality of slots defined by the cutting guide to resect the first bone (¶589).  
Regarding claim 3, Lang teaches the method of claim 2, wherein the plurality of slots defined by the cutting guide includes a fourth slot (2444) extending in the first direction, a fifth slot (2448) extending in the 20second direction, and a sixth slot (2450) extending in the third direction.  
Regarding claim 4, Lang teaches the method of claim 2, wherein moving the cutting guide into position includes placing the cutting guide into a recess defined by the second side of the G1042-0058X DM2\8502917.1locating device such that the fourth slot at least partially aligns with the first slot, the fifth slot at least partially aligns with the second slot, and the sixth slot at least partially aligns with the third slot (FIG. 26E).  

10 Regarding claim 7, Lang discloses a method, comprising: using a locating device to (2410) position a cutting guide (2440) relative to a first bone, the cutting guide including a first slot (2444) extending in a first direction, a second slot (2448) extending in a second direction, and a third slot (2450) extending in a third direction, wherein the locating device includes a body having opposed first and second 15sides (2411, 2413), the first side including a conformal surface that is shaped to be complementary to a shape of a natural anatomical surface of the first bone (¶586).  
However, Lang is silent regarding securing the locating device to the first bone specifically by inserting at least one pin through at least one through-bore of the locating device and into the first bone. He does state “The 3D guide template may be stabilized using multiple surgical tools such as, without limitation: K-wires” (¶464); therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to insert the k-wire (pin) through through-bore 2418 (“center bore aperture 2418 is optionally provided to facilitate positioning the first piece,” ¶587) (FIG. 26C), in order to secure the locating device to the bone. In this case, one would secure locating device 2410 to the bone by inserting a pin through bore 2418.
Lang is also silent regarding the body having a surface that is recessed relative to a surface of the second side such that the recessed surface is disposed between the conformal surface and the surface of the second side. However, Lang teaches a recess (2462) on the cutting member and a pin (2460) on the locating member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the recess on the locating member and the pin on the cutting member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 8, Lang teaches the method of claim 7, further comprising: placing the locating device in contact with the first bone such that the conformal 20surface of the locating device is aligned with the natural anatomical surface of the first bone (¶586).  
Regarding claim 9, Lang teaches the method of claim 7, further comprising resecting the first bone by inserting a cutting device into at least one of the first slot, the second slot, and the third slot of the cutting guide (¶589).  
Regarding claim 13, Lang discloses a method, comprising: providing a locating device (2410), the locating device having a body with opposed first 15and second sides (2411, 2413), the first side of the 
However, Lang is silent regarding securing the locating device to the first bone specifically by inserting at least one pin through at least one through-bore of the locating device and into the first bone. He does state “The 3D guide template may be stabilized using multiple surgical tools such as, without limitation: K-wires” (¶464); therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to insert the k-wire (pin) through through-bore 2418 (“center bore aperture 2418 is optionally provided to facilitate positioning the first piece,” ¶587) (FIG. 26C), in order to secure the locating device to the bone. In this case, one would secure locating device 2410 to the bone by inserting a pin through bore 2418.
Lang is also silent regarding the body having a surface that is recessed relative to a surface of the second side such that the recessed surface is disposed between the conformal surface and the surface of the second side. However, Lang teaches a recess (2462) on the cutting member and a pin (2460) on the locating member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the recess on the locating member and the pin on the cutting member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 15, Lang teaches the method of claim 14, wherein using the locating device to position the cutting guide relative to the first bone includes placing the locating device in contact with the first bone such that the conformal surface of the locating device is aligned with the natural anatomical surface of the first bone (¶586).  
Claims 10-11, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang.
	Lang discloses the5 method of claims 7 and 13, except wherein the second side of the locating device defines a recess for receiving at least part of the cutting guide therein, and wherein using the locating device to position the cutting guide includes inserting the cutting guide into the recess. Instead, .
Claims 5, 12, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang in view of Androphy (US 4567885).
	Lang discloses the5 method of claims 1, 7 and 13, except wherein the first bone is a tibia. Androphy teaches a resection guide (36) for use on both the femur and the tibia. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to form the guide of Lang having a surface conforming to the tibia, in order to make the desired tibial cuts.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 13 have been considered but are moot because the arguments do not apply to the interpretation being used in the current rejection.  The newly presented rejection was necessitated by the amendments to the claims of January 4, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775